DETAILED ACTION
This is in response to applicant's communication filed on 06/24/2020, wherein:
Claim 1-20 are pending.
Claim 6-10, 13, 15, and 17 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Nussdorf (US 20030070770 A1) in view of Baillie-Hamilton et al. (US 4951076 A).

Regarding claim 1, Nussdorf discloses a frame adapted to mount a fabric (abstract and 0016 disclose frame for mounting backdrop fabric), comprising a top beam engaged (Fig. 1-2: top channel 18, ¶0014-0015) with a pair of side support members (Fig. 1-2: pair of side support member 11), a pair of base support members (Fig. 1-2: base support member 16) engages a base beam (Fig. 1-2: bottom channel 18, ¶0014-0015), each of the side support members extends from the top beam downwardly (Fig. 2 and ¶0014-0015 disclose side support members extending downwardly from top channel 18), wherein the top beam is connected to a pair of side support members orthogonally (Fig. 2 and ¶0014-0015 disclose top channel 18 connect to side support members 11 orthogonally), and the base support members are connected to the base beam orthogonally (Fig. 2 and ¶0014-0015 disclose base support member 16 connected to bottom channel 18 orthogonally).
However, the reference is silent on details about (1) the frame is used for image capturing, and (2) each of the side support members extends from the top beam downwardly through a curvilinear member to a base support member.
Baillie-Hamilton discloses that the frame is used for image capturing (abstract) and each of the side support members extends from the top beam downwardly through a curvilinear member to a base support member (Fig. 2-4 disclose side support members 2a extends from the top beam element 1downwardly through a curvilinear member to a base support member 6).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Nussdorf, and have curvilinear member for transition between top and bottom portion of frame, as taught by Baillie-Hamilton because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to provide modular design for backdrop.


Regarding claim 2, the combined teaching of Nussdorf and Baillie-Hamilton discloses a frame of claim 1, wherein each of the side support members is arranged to be parallel with another respective side support member, each of the base support members is arranged to be parallel with another respective base support member, and each of the curvilinear members is arranged to be parallel with another respective curvilinear member (Baillie-Hamilton – Fig. 2 discloses that side support members and curvilinear members 2a are parallel with each other), the combined teaching would be obvious for the same reason as in claim 1.

Regarding claim 3, the combined teaching of Nussdorf and Baillie-Hamilton discloses a frame of claim 2, wherein the top beam and the side support members are connected on a first plane and the base support member and a base beam are connected on a second plane, the curvilinear members are adapted to connect the side support members and the base support member in a smooth transition (Baillie-Hamilton – Fig. 2 discloses first plane - comprising top beam member unit 1 and side beam 1, 2a, 1a - and second plane – containing base beam unit 6 and side support member 2 and 3 – wherein first and second plane are connected by curvilinear member 2 for smooth transition between plane), the combined teaching would be obvious for the same reason as in claim 1.

Regarding claim 4, the combined teaching of Nussdorf and Baillie-Hamilton discloses a frame of claim 3, wherein the first plane and the second plane form an angle between 60° to 120° (Baillie-Hamilton – Fig. 2 discloses first plane - comprising top beam member unit 1 and side beam 1, 2a, 1a - and second plane – containing base beam unit 6 and side support member 2 and 3 – wherein first and second plane form an approximately 90 degree angle), the combined teaching would be obvious for the same reason as in claim 1.

Regarding claim 5, the combined teaching of Nussdorf and Baillie-Hamilton discloses a frame of claim 3, wherein the first plane and the second plane form an angle of 90° (Baillie-Hamilton – Fig. 2 discloses first plane - comprising top beam member unit 1 and side beam 1, 2a, 1a - and second plane – containing base beam unit 6 and side support member 2 and 3 – wherein first and second plane form an approximately 90 degree angle), the combined teaching would be obvious for the same reason as in claim 1.

Regarding claim 18, Nussdorf discloses a fabric of mounting on a frame (abstract and 0016 disclose frame for mounting backdrop fabric), wherein the frame comprises a top beam (Fig. 1-2: top channel 18, ¶0014-0015) engages a pair of side support members (Fig. 1-2: pair of side support member 11), a pair of base support members (Fig. 1-2: base support member 16) engages a base beam (Fig. 1-2: bottom channel 18, ¶0014-0015), each of the side support members extends from the top beam downwardly (Fig. 2 and ¶0014-0015 disclose side support members extending downwardly from top channel 18), wherein the top beam is connected to a pair of side support members orthogonally (Fig. 2 and ¶0014-0015 disclose top channel 18 connect to side support members 11 orthogonally), and the base support members are connected to the base beam orthogonally (Fig. 2 and ¶0014-0015 disclose base support member 16 connected to bottom channel 18 orthogonally).
However, the reference is silent on details about each of the side support members extends from the top beam downwardly through a curvilinear member to a base support member.
Baillie-Hamilton discloses each of the side support members extends from the top beam downwardly through a curvilinear member to a base support member (Fig. 2-4 disclose side support members 2a extends from the top beam element 1 downwardly through a curvilinear member to a base support member 6).
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date the invention was made to modify the invention of Nussdorf, and have curvilinear member for transition between top and bottom portion of frame, as taught by Baillie-Hamilton because doing so would apply a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2141 -III) to provide modular design for backdrop.

 Allowable Subject Matter
Claim 6-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG HONG whose telephone number is (571)270-7928. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG HONG/
Primary Examiner, Art Unit 2643